          Case 1:20-cv-02627-JPO Document 33 Filed 07/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISIAM RAY FRIAR,
                               Plaintiff,
                                                                   20-CV-2627 (JPO)
                     -v-
                                                                         ORDER
 WYNDHAM VACATION RESORTS,
 INC., DERRICK TAYLOR, and MARIA
 MAESE,
                        Defendant.


J. PAUL OETKEN, District Judge:

       On July 14, 2020, Plaintiff filed a motion in limine, seeking a ruling as to the

admissibility of certain evidence of Defendants’ practices. (Dkt. Nos. 27, 28.) In limine rulings

have developed as part of “the district court’s inherent authority to manage the course of trials.”

Luce v. United States, 469 U.S. 38, 41 n.4 (1984). They are meant to determine whether certain

kinds of evidence can be admitted at trial. In this case, however, the motion in limine has been

filed too early. There is a motion to dismiss pending, there is no discovery plan currently in

place, and no trial has been scheduled. See, e.g., Wechsler v. Hunt Health Systems, Ltd., 2003

WL 21998985, at *1 (S.D.N.Y. Aug. 22, 2003) (finding a motion in limine premature because it

concerned proposed trial exhibits that the plaintiff had not yet sought to move into evidence).

       Plaintiff’s request for a discovery order is likewise premature. Requests for discovery

generally may not be made before the parties have conferred, and a request for the production of

certain documents must be made using the procedures outlined in Rules 26 and 34 of the Federal

Rules of Civil Procedure. The Court may compel discovery if Plaintiff properly seeks it and the

opposing party fails to respond, but not before.




                                                   1
         Case 1:20-cv-02627-JPO Document 33 Filed 07/23/20 Page 2 of 2




       Accordingly, Plaintiff’s motion in limine is denied without prejudice to renewal at a later

stage in these proceedings.

       The Clerk of Court is directed to close the motion at Docket Number 27.

       SO ORDERED.

Dated: July 22, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge




                                                2
